FILED
                           NOT FOR PUBLICATION                             AUG 01 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50496

              Plaintiff - Appellee,              D.C. No. 3:12-cr-01449-BEN-1

  v.
                                                 MEMORANDUM*
FRANCISCO VALLE MANJARREZ,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                              Submitted July 7, 2014**
                                Pasadena, California

Before: SILVERMAN, TALLMAN, and RAWLINSON, Circuit Judges.

       Francisco Valle Manjarrez appeals the 46-month sentence imposed by the

district court following his guilty plea to importing 11.03 kilograms of cocaine into




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the United States from Mexico in violation of 21 U.S.C. §§ 952 and 960. We

affirm.

      The district court properly refused to consider hypothetical participants

when it found that the defendant was not a minor participant for purposes of

United States Sentencing Guideline § 3B1.2(b). United States v. Rojas-Millan, 234
F.3d 464, 473 (9th Cir. 2000). The district court also properly considered the facts

of the crime. United States v. Hurtado, No. 13-50170, 2014 WL 3720241, at *3

(9th Cir. July 7, 2014); United States v. Rodriguez-Castro, 641 F.3d 1189, 1193

(9th Cir. 2011). The mere fact that the defendant was a courier did not entitle him

to a minor role adjustment. Id. The district court did not clearly err in finding that

the defendant was a run-of-the-mill drug smuggler for money, no better, no worse.

The defendant accepted payment and a vehicle in exchange for importing a large

quantity of drugs, 11 kilograms of cocaine, into the country. Id.

      Nor did the district court abuse its discretion when it sentenced the

defendant to the minimum guideline sentence after considering all of the relevant

sentencing factors.

      AFFIRMED.




                                           2